Citation Nr: 0208967	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to an earlier effective date 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to December 14, 1988. 

2.  Entitlement to an effective date earlier than May 30, 
1996, for basic eligibility to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May to September 1974, 
and from July 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) of San Juan, the 
Commonwealth of Puerto Rico.

In February 2000, the Board issued a decision denying 
entitlement to earlier effective dates for both TDIU and DEA.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001), went into effect.  VA General Counsel and the 
veteran concurred in a joint motion for remand to 
readjudicate the claims in light of the new statutory 
requirements.  A Court Order remanding these matters to the 
Board was entered in May 2001 pursuant to 38 U.S.C.A. 
§ 7252(a).


FINDINGS OF FACT

1.  In April 1994 the Board determined that the correct 
effective date for TDIU was December 1988.

2.  In April 1996 the Board denied the veteran's motion to 
reconsider its April 1994 decision as well as previous Board 
decisions of September 1988 and January 1991.

3.  In January 1997 the veteran filed a claim asserting that 
he was entitled to an earlier effective date for TDIU.
 
4.  Prior to May 30, 1996, there was no competent evidence 
that the total disability due to the service-connected 
psychiatric disorder would be permanent.  


CONCLUSIONS OF LAW

1.  The Board's April 1994 decision which determined that the 
correct effective date for TDIU was December 1988 is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2001).

2.  Even if the veteran presents new and material evidence to 
reopen his claim for an earlier effective date for TDIU, he 
would have no legal entitlement to an effective date earlier 
than December 14, 1988, for an award of a TDIU.  38 U.S.C.A. 
§ 1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001); Lapier v. Brown, 5 Vet. App. 215 (1993).

3.  The basic eligibility requirements for entitlement to DEA 
benefits under Chapter 35, Title 38, United States Code, were 
not met prior to May 30, 1996.  38 U.S.C.A. §§ 3500, 3501 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the VCAA was enacted during the pendency of 
this appeal.  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

As to the new and material evidence issue, since the law and 
not the evidence is dispositive of this claim, the VCAA is 
not applicable.  See Smith (Claudus) v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

As to the DEA issue, the veteran has been notified of the 
information necessary to substantiate his claim by means of a 
December 1996 statement of the case.  Additionally, the 
evidence does not show, nor does the appellant reference, any 
additionally pertinent evidence that is probative as to this 
issue.  Thus, VA has complied with the duty to notify and to 
assist the veteran as to this issue.

1.  Entitlement to an effective date for TDIU prior to 
December 14, 1988.

The Board notes that service connection for a psychiatric 
disability was initially granted in an August 1984 Board 
decision.  A May 1985 rating decision established a 50 
percent disability rating effective from November 23, 1984, 
the date of a VA examination.  

The veteran disagreed with both the effective date and the 
rating.  By rating action in August 1986 the effective date 
for service connection for paranoid schizophrenia was changed 
from November 23, 1984, to March 27, 1981.  The 50 percent 
rating remained in effect.

In a September 1988 Board decision the 50 percent rating was 
increased to 70 percent.  By rating action in November 1988 
the 70 percent rating was made effective from October 1, 
1987.  

In a Board decision in January 1991 the effective date of the 
70 percent rating was changed from October 1, 1987, to 
November 23, 1984. 

On May 14, 1991, the veteran reopened his claim for an 
increased rating and earlier effective date.  Subsequently 
the RO granted him a 100 percent rating effective to the date 
of his reopened claim.

In a decision, dated in April 1994, the Board determined that 
an effective date of December 1988, rather than May 14, 1991, 
and no earlier, was warranted for TDIU.  There was no appeal, 
and that Board's decision is final.  See 38 U.S.C.A. § 
7104(b) (West 1991).   

In September 1994 the veteran sent a written statement to the 
RO in effect claiming that the RO failed to assist him in 
developing his claim as far back as 1984.

In a June 1995 letter, the RO noted that the veteran had been 
granted a 100 percent evaluation by the Board in April 1994.  
The effectivity date of December 1988 was the date he filed 
his claim.  He had 120 days from the date of the Board's 
decision to appeal it to the Court of Veterans Appeals.  His 
only recourse at this time was to request that the Board 
reconsider its decision. 

In this regard, although the veteran filed a request for 
reconsideration of the Board's April 1994 decision in October 
1995, the Board denied his request in April 1996.

The veteran submitted additional evidence to the RO in 
January 1997 in an attempt to reopen his claim for an earlier 
effective date.   By rating action in April 1997 the RO 
denied the claim.

The veteran appealed to the Board and in February 2000 the 
Board again denied his claim.  

The veteran appealed to the Court of Appeals for Veterans 
Claims.  In May 2001, the Court signed an order for a joint 
remand to readjudicate this case in light of the new 
statutory requirements under VCAA. 

Analysis.  Although the Board's April 1994 decision, which 
determined that the correct effective date for TDIU was 
December 1988 became final, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.

In this case the veteran filed a claim asserting that he was 
entitled to an earlier effective date for TDIU.  In April 
1997, the RO denied the claim, which it characterized as a 
claim for an earlier effective date.  The veteran appealed.

Despite the RO's denial of this claim in April 1997 as a 
straightforward claim for an earlier effective date, the 
Board's April 1994 decision on this issue is final.  The 
Board must therefore consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).
 
Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: 

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  Id.

Section 5110(a) of 38 U.S.C. provides:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.

See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also 38 
C.F.R. § 3.400 (2000).  The effective date of a successful 
claim to reopen is the date of receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd, 17 F.3d 368 (Fed Cir.), cert. denied, 513 U.S. 
810, 130 L. Ed. 2d 19, 115 S. Ct. 61 (1994).

A review of the veteran's written statements shows that he 
essentially argues that medical reports in 1976 and 1977 
refer to his psychiatric symptomatology and that the correct 
effective date for his TDIU should be August 1, 1977.

In most cases, the Board must determine if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108.  
However, the Board notes that in Lapier v. Brown, 5 Vet. App. 
215 (1993), the Court stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case such 
a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

Lapier at 216-217.

Applying the Court's holding in Lapier to the instant case, 
the Board finds that the April 1994 Board decision holding 
that the correct effective date for TDIU was December 14, 
1988, is final.  Therefore, the veteran has no legal basis 
for an earlier effective date absent a showing of clear and 
unmistakable error (CUE).

It is noted that the veteran has not made a motion for the 
Board to reconsider its decision based on CUE.  The Board 
previously asked the veteran to clarify his pleadings and he 
asserted that there was CUE in the prior local VARO ratings.  
When a decision of the RO is affirmed by the Board, such 
decision is subsumed by the decision of the Board and may not 
be challenged for CUE.  38 C.F.R. §§ 3.105, 20.1104 (2001).  
Thus, there is no legal basis to challenge the underlying RO 
decisions.

The veteran has not alleged CUE in the Board's April 1994 
decision.  Significantly, 38 C.F.R. § 20.1409 provides that 
once there is a final decision on a motion alleging CUE in a 
prior Board decision, that prior Board decision on that issue 
is no longer subject to revision on the grounds of CUE and 
any subsequent motions relating to that prior Board decision 
on that issue shall be dismissed with prejudice.  Thus, it 
could be detrimental to the veteran to construe his current 
presentation as a motion to revise the Board's April 1994 
decision on the basis of CUE.  The veteran should read the 
Appeals Notice at the end of this decision, relating to CUE 
motions.  

The Board finds that, as a matter of law, the veteran is not 
entitled to an effective date earlier than December 14, 1988, 
for the award of a TDIU.

Even if the appellant had submitted "new and material" 
evidence regarding his claim, the effective date for the 
grant of a TDIU could never be earlier than the date the RO 
received that claim to reopen, i.e., January 1997.  
Therefore, absent CUE, there is no factual or legal basis 
upon which this appellant could obtain the remedy he seeks, 
and his claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994); see also Lapier v. Brown, 5 Vet. App. at 
216-17  (Reopening based upon new and material evidence 
"could not result in an earlier effective date because an 
award granted on a reopened claim may not be made effective 
prior to the date of receipt of the reopened claim.").

In Sabonis, the Court held that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board should be terminated because of absence 
of legal merit or the lack of entitlement under the law.  As 
the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.

The Board acknowledges that it is deciding the present appeal 
on a different legal basis than that provided by the RO.  
However, the Board finds that as the law and not the evidence 
is dispositive of the instant case, the veteran is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) and Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


2.  Entitlement to an earlier effective date for basic 
eligibility to DEA.

DEA benefits under Chapter 35, Title 38, United States Code, 
may be paid to a child of a veteran who:  (1) died as a 
result of a service-connected disability; (2) has a total 
disability permanent in nature resulting from a service-
connected disability; (3) died while a total and permanent 
service-connected disability was in existence; or (4) is on 
active duty as a member of the Armed Forces and, for a period 
of more than 90 days, has been listed by the Secretary 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign Government or power.  38 U.S.C.A. §§ 3500, 
3501 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.807 (2001).

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (2001).  Total disability 
may or may not be permanent.  Permanence of total disability 
exists when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b) (2001).  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  Id.

The evidence in this case shows that the veteran's only 
compensable service-connected disability is a psychiatric 
disorder.  The issue of permanence is essentially a medical 
matter.  As such, it requires competent independent medical 
evidence; neither the Board nor the RO may exercise its own 
judgment on such a question.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

By rating decision in August 1996, the RO determined that the 
veteran's disability was permanent in nature as of May 30, 
1996, the date of a VA mental disorders examination.  In 
August 1996 the veteran was informed that his dependents may 
now be entitled to educational assistance.

The veteran's psychiatric disorder is not of such a patent 
nature that the average lay person could reasonably surmise 
that a total disability would be permanent.  Like most 
disorders, there is the likelihood that a psychiatric 
disorder will respond to treatment, and someday be less than 
total.  Thus, a determination as to the permanency of the 
severity of a psychiatric disorder requires competent 
independent medical evidence.

The veteran argues that his disability was shown to be 
permanently and totally disabling prior to May 30, 1996.  
However, there is no evidence from a competent medical source 
that the service-connected psychiatric disability could 
reasonably be expected to be permanently disabling prior to 
May 30, 1996.  

In a VA examination on May 30, 1996, the veteran was 
uncooperative and refused to give the examiner any 
appropriate information.  Since it was impossible to obtain 
an organized history from the veteran, the examination could 
not be carried out.  Subsequently, he was hospitalized from 
July 29, 1996, to August 8, 1996, for observation and 
evaluation.  During his stay he had episodes in which he saw 
green lizards, heard voices, and had sleeping problems and 
anxiety episodes.  He spent most of his time in his room, was 
not spontaneous, but interacted with the staff and peers in a 
polite manner.  When discharged, he was tranquil, in full 
contact with reality, not hallucinating, and with no evidence 
of suicidal or homicidal ideas.  The examiner opined that the 
veteran's condition deteriorated from a neuropsychiatric 
point of view.  He was not able to handle funds, and was not 
able to work.  His diagnosis was chronic schizophrenia, 
undifferentiated type, with a GAF of 60.

An August 1996 rating action found the veteran to be 
permanently and totally disabled and determined that basic 
eligibility for DEA was established from the date of the May 
30, 1996, VA examination.  The pertinent evidence reviewed by 
the RO at that time was contained in the examination report 
and subsequent VA psychiatric observation and evaluation.  It 
was the determination of the RO that the date of the 
examination was the first date on which permanent and total 
disability was shown.

In a notice of disagreement dated in September 1996, the 
veteran disagreed with the May 30, 1996, effective date for 
eligibility for DEA.  It was essentially contended that as he 
was rated 100 percent disabled for 5 consecutive years, he 
should have been granted total and permanent disability for 
that entire period.

The evidence assembled for appellate review does not contain 
a competent expert opinion that the veteran became 
permanently and totally disabled prior to May 30, 1996.  As 
noted above, a determination as to permanency of severity of 
a psychiatric disorder requires medical expertise and the 
appellant is not qualified to make such a determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence from a competent medical source which shows that the 
veteran's total disability was permanent prior to May 30, 
1996.

In the absence of competent evidence showing that the 
veteran's psychiatric disorder was permanently and totally 
disabling prior to May 30, 1996, the Board concludes that his 
appeal must be denied.


ORDER

Entitlement to an effective date prior to December 14, 1988 
for TDIU is denied.

Entitlement to an effective date earlier than May 30, 1996, 
for basic eligibility to DEA benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

